UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8392


SULYAMAN AL ISLAM SALAAM, a/k/a Alexander Bell,

                  Plaintiff - Appellant,

             v.

CYNTHIA TAYLOR, Department of Social Services; SHERIFF LEON
LOTT, Richland County Sheriff Department; YASMIN NYISHAMA WA
SALAAM,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    G. Ross Anderson, Jr., District
Judge. (9:08-cv-02908-GRA)


Submitted:    March 30, 2009                 Decided:   April 7, 2009


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sulyaman Al Islam Salaam, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Sulyaman Al Islam Salaam appeals the district court’s

order adopting the recommendation of the magistrate judge and

dismissing       his    42     U.S.C.   § 1983   (2006)    complaint     without

prejudice.       We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.         Salaam v. Taylor, No. 9:08-cv-02908-GRA (D.S.C.

Oct. 22, 2008).          We dispense with oral argument because the

facts    and    legal   contentions     are   adequately    presented    in   the

materials      before    the    court   and   argument    would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                         2